DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, and 10-13 are allowed.

The following is an examiner’s statement of reasons for allowance:   Claims recite, a vehicle for carrying a camera crane, comprising: a chassis; a plurality of wheels rotatably attached to the chassis; a surface on the chassis for supporting a camera crane; and a battery pack assembly on the chassis, including an AC to DC converter and a plurality of batteries wired to a battery charger within a housing, the batteries wired to one or more output connectors and collectively having an output voltage of 30 to 36 VDC when fully charged, and at least one input connector on the housing wired to the AC to DC converter for charging the batteries, the battery pack wired so that wall current provided to the at least one input connector is converted to 30 to 36 VDC and is provided to the output connectors for powering camera equipment, and the batteries automatically disconnected from the output connectors via one or more relays when wall current is provided to the at least one input connector; and the vehicle having no camera-equipment-generator.  The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the art or record to disclose said limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859